Citation Nr: 1138021	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lung disability, diagnosed as coccidioidomycosis, including as a result of exposure to ionizing radiation or as secondary to service-connected asbestosis. 

2. Entitlement to service connection for pulmonary hypertension including as a result of exposure to ionizing radiation or as secondary to service-connected asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was remanded by the Board in April 2008 for additional development.  

The Veteran's claim initially included a claim for service connection for interstitial lung disease.  In June 2008, the RO granted service connection for asbestosis and assigned a 30 percent evaluation, effective October 1, 2001.  

In November 2009, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the claims folder.  An Addendum was requested in April 2011, which was also received and associated with the claims file.  The VHA opinions were also provided to the appellant.  The appellant was afforded 60 days to provide additional argument or evidence.  Subsequently, the Veteran submitted additional evidence and a statement was submitted by his representative.  

The Board received additional evidence from the Veteran in July 2009 and August 2011.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that coccidioidomycosis was caused or aggravated by an injury, incident or disease in service was the result of exposure to ionizing radiation or was secondary to a service-connected disability.  

3. The competent evidence of record shows that pulmonary hypertension was caused by service-connected asbestosis.  


CONCLUSIONS OF LAW

1. Coccidioidomycosis was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, was not due to in-service exposure to ionizing radiation and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2011).

2. Pulmonary hypertension was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting service connection for pulmonary hypertension, which is the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to this issue.  

Regarding coccidioidomycosis, the Veteran was sent VCAA letters in December 2001 and May 2002.  These letters addressed the notice elements and were sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

A March 2006 letter included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA opinion with respect to the issue on appeal was obtained in November 2002 and a VHA opinion was obtained in December 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinions obtained in this case were  sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records, consider all of the pertinent evidence of record including the statements of the appellant, and provide an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board further finds that the RO complied with its April 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Additionally, entitlement to service connection for a disorder that is attributable to ionizing radiation exposure during service can be shown in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

If the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Finally, if service connection cannot be established as a result of exposure to ionizing radiation, it may still be established on a direct basis by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evidence

The service records show that the Veteran was aboard the USS Boxer from June 1955 to October 1958.  The Personnel File shows that the USS Boxer was commended for operations performed in March 1958 to August 1958 including the launching of the YUCCA balloon and the collection of primary data for very high altitude atomic detonations and aided materially in the successful completion of Operation Hardtack.  The records also provided that the Veteran was a BT3-boiler technician third class.  

The service treatment records show that in May 1954, the Veteran did not report problems with his lungs or heart.  He indicated that he did not have shortness of breath, pain in his chest, palpitating or pounding heart or high blood pressure.  The clinical examination of the Veteran in May 1954 revealed normal lungs, chest and heart.  It was noted that chest inspiration was 33 1/2" and chest expiration was 31 1/2".  A chest x-ray was negative.  In January 1955, the Veteran did not report problems with his lungs or heart.  He indicated that he did not have shortness of breath, pain in his chest, palpitating or pounding heart or high blood pressure.  In January 1955, the physical examination of the Veteran was normal concerning the heart, lungs and chest.  A chest x-ray was negative.  In January 1959, the physical examination of the Veteran was normal concerning the heart, lungs and chest.  A chest x-ray was negative.  

A Scenario of Participation and Radiation Exposure received in November 2005 revealed that in accordance with the Veteran's statements, historical documents, scientific principles and scientific studies, the Veteran accrued external and internal gamma doses.   

Private medical treatment records dated in January 1989 provide a diagnosis of coccidioidomycosis with cocci-pneumonia.  The VA treatment records show diagnoses of essential hypertension, arteriosclerotic heart disease with coronary artery disease status-post myocardial infarction with residuals, and pulmonary hypertension secondary to chronic interstitial lung disease.  The medical evidence shows that the Veteran was first treated for lung and heart problems in the late-1980s.  He was treated for coccidioidomycosis with cocci-pneumonia in January 1989.  During this timeframe, the Veteran was also treated for Dressler's syndrome, pericarditis, hypertension, cardiomegaly, and was noted to have a restrictive component to his lung condition.  Later, he was diagnosed as having interstitial pulmonary disease with pulmonary hypertension and COPD.  He was last treated for what was thought to be coccidioidomycosis in 1996.  

A letter from a cardiologist dated in December 2001 describes the Veteran's condition as an extraordinarily unusual lung disease, interstitial pulmonary disease with pulmonary hypertension for which there was no adequate explanation.  The cardiologist opined that it was possible and in fact even probable that some of the Veteran's lung and health problems were caused by exposure to radiation during his service aboard the USS Boxer in 1958 at which time he witnessed thirty-five detonations and was also on Bikini Atoll shortly after the tests had been conducted.  The cardiologist explained that the Veteran's illnesses were unusual, rare and there was no identified cause.  The cardiologist concluded that the possibility of the conditions being associated with radiation exposure was very high.  

An August 2002 letter from the Naval Dosimetry Center provides that there were no records pertaining to the Veteran.  

A November 2002 VA Compensation and Pension Examination provided a diagnosis of hypertension, arteriosclerotic heart disease with coronary artery disease, status post myocardial infarction with residuals and pulmonary hypertension, secondary to chronic interstitial lung disease.  The examiner opined that the Veteran's heart disease was not the result of his lung disease.  The examiner opined that the heart disease was not caused by his lung disease other than the pulmonary hypertension which had not caused his coronary artery disease.

In a December 2005 letter from the Defense Threat Reduction Agency (DTRA), it was noted that the Veteran was a confirmed participant in Operation Hardtack I conducted at Pacific Proving Grounds in 1958.  The Scenario of Participation was reviewed which provided a description of his participation activities based on available military records and the Veteran's statements.  The Veteran's statements were also considered in preparing the dose estimate.   A Radiation Dose Estimate was also considered and the doses were as follows: mean total external gamma dose of 1.1 rem; upper bound gamma dose of 1.5 rem; mean total external neutron dose of 0.0 rem; upper bound neutron dose of 0.0 rem; internal committed dose to the lung of 0.8 rem; and upper bound committed dose to the lung of 7.6 rem.  

A February 2006 Memorandum from a Chief of Public Health and Environmental Hazards Officer to the Director of Compensation and Pension Service is of record.  The memorandum provides that the DTRA confirmed that the Veteran was an atmospheric nuclear weapons test participant.  The DTRA estimated that the Veteran was exposed to the following doses of ionizing radiation during service:  mean total external gamma dose of 1.1 rem; upper bound gamma dose of 1.5 rem; mean total external neutron dose of 0.0 rem; upper bound neutron dose of 0.0 rem; internal committed dose to the lung of 0.8 rem; and upper bound committed dose to the lung of 7.6 rem.  Further, the memorandum provided that the Interactive Radio Epidemiological Program (IREP) of the National Institute of Occupational Safety and Health (NIOSH) did not address non-neoplastic lung diseases.  Damage to the lungs other than neoplastic transformation, if caused by radiation, would be an example of a deterministic effect.  Deterministic changes generally are considered to have a threshold.  The probability of causing harm in most healthy individuals at doses of less than 10 rem as a result of deterministic effects is close to zero (Institute of Medicine Report, Adverse Reproductive Outcomes in Families of Atomic Veterans: the Feasibility of Epidemiologic Studies, 1995, pages 23-24).  Usually, a threshold dose on the order of hundreds of thousands of rads must be exceeded for the deterministic effect to be expressed (Agency for Toxic Substances and Disease Registry (ATSDR) Toxicological Profile for Ionizing radiation, 1999, page 83).  In light of the above, the conclusion was that it was unlikely that the Veteran's lung conditions could be attributed to exposure to ionizing radiation in service.  

An Advisory Opinion from the Director of Compensation and Pension Service was submitted in February 2006.  It considered that the medical opinion from the Under Secretary advised that it was unlikely that the Veteran's lung condition resulted from his exposure to ionizing radiation in service.  It also considered that the records reflect that the Veteran was first exposed to ionizing radiation at age 22 and medical evidence revealed complaints of lung problems as early as 30 years after his last exposure.  Evidence also showed that the Veteran was a confirmed participant of Operation Hardtack I in 1958.  The DTRA estimated that the Veteran was exposed during service a mean total external neutron gamma dose of 1.1 rem and an upper bound neutron dose of 0.0 rem during service.  It was also estimated that he was exposed to an internal committed dose to the lung of 0.8 rem and an upper bound committed dose to the lung of 7.6 rem during service.  The NIOSH IREP did not address non-neoplastic lung diseases.  The Under Secretary of Health noted that damage to the lungs other than neoplastic transformation, caused by radiation, would be an example of a deterministic effect.  Deterministic changes generally are considered to have a threshold.  The probability of causing harm in most healthy individuals at doses of less than 10 rem as a result of deterministic effects was close to zero.  Usually, a threshold dose of the order of hundreds of thousands of rads must be exceeded for the deterministic effect to be expressed.  As a result of this opinion, and following review of the evidence in its entirety, that Director opined that there was no reasonable possibility that the Veteran's lung conditions resulted from radiation exposure in service.  

The December 2009 VHA opinion was performed by a chief attending in pulmonary medicine.  The physician considered that the Veteran had been diagnosed with asbestosis and was exposed to asbestos in service while working as a boiler technician from 1955 to 1958.  The physician considered a January 2007 CT of the Veteran's chest, the June 2007 PTFs and the ABGs in August 2002.  The assessment was coronary artery disease, systemic hypertension, asbestos with secondary pulmonary hypertension and obstructive sleep apnea that could be a contributing factor to pulmonary hypertension.  In the VHA opinion as well as an Addendum to the opinion, the physician provided that the Veteran's pulmonary hypertension did not aggravate or worsen the Veteran's essential hypertension.  The rationale was that pulmonary hypertension involved the pulmonary circulation and essential hypertension affects the systemic circulation.  The physician provided that the Veteran's asbestosis did not aggravate or worsen the Veteran's essential hypertension because asbestosis can cause pulmonary hypertension, however, it cannot aggravate or worsen essential hypertension.  The physician also provided  that the Veteran's pulmonary hypertension did not aggravate or worsen the Veteran's coronary artery disease.  The physician explained that pulmonary hypertension cannot aggravate or worsen coronary artery disease because pulmonary hypertension causes pressure overload and eventually failure of the right side of the heart, but does not affect the coronary arteries.  Lastly, the physician provided that the Veteran's asbestosis did not aggravate or worsen his coronary artery disease because asbestos does not aggravate or worsen coronary artery disease.  

A chest imaging study dated in June 2011 provided that the Veteran had an enlarged heart with a large left atrium and apparent significant calcification of the left ventricular wall usually due to a left ventricular aneurysm.  He also had a 3 mm nodule or density in the right upper lung zone, which could have been a granuloma or very early cancer.  There was also probable scarring or partial localized collapse of lung known as plate-like atelectasis and a cancer growth could not be excluded.  There was a large 4 cm x 2 cm ovoid mass involving the right adrenal gland.  There was also a very small punctuate calcification in the left kidney suggesting a very small kidney stone.  Further evaluation and follow-up was recommended.  

Coccidioidomycosis

Initially, the Board notes that coccidioidomycosis not a disease associated with radiation exposure under 38 C.F.R. § 3.309 (d)(2).  Various types of cancers are included in this presumption and coccidioidomycosis is not included.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.309.  See 38 C.F.R. §§ 3.307, 3.309.

Likewise, under 38 C.F.R. § 3.311(b)(2), coccidioidomycosis is not considered a radiogenic disease.  Pursuant to 38 C.F.R. § 3.311(b)(2), various cancers are considered radiogenic diseases, however coccidioidomycosis is not included in the definition.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(2).  

Further, as the Veteran submitted a physician's statement suggesting that both his heart and lung conditions could be related to radiation exposure in service, the Board will also consider if coccidioidomycosis is considered to be radiogenic through a showing of competent scientific or medical evidence.  See 38 C.F.R. § 3.311(b)(4).  In this regard, the Board finds that service connection is not warranted because the requisite supporting medical opinions from the Chief Public Health and Environmental Hazards Officer and the Director of Compensation and Pension found that it was unlikely that the Veteran's lung disability was due to radiation exposure and there was no reasonable possibility that the disability resulted from exposure to ionizing radiation.  

Further, regarding the third avenue of recovery, a veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee, supra.  The fact that the Veteran is not entitled to service connection as a result of exposure to ionizing radiation under 38 C.F.R. § 3.309 and § 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.  

As previously provided in this decision, there is competent medical evidence showing that the Veteran had a current diagnosis of coccidioidomycosis.  In spite of this diagnosis, there is no evidence of a chronic disability in service.  The service medical records are negative for any complaints, treatment or diagnoses related to coccidioidomycosis.  In fact, all chest x-rays were normal in service and there was no indication of breathing problems or chest pain.  The reports of medical history and separation examinations are negative for any problems associated with his lungs.  Therefore, a chronic disability was not shown to have been incurred in service.  

Additionally, as shown in the medical evidence of record, the earliest evidence of problems with coccidioidomycosis was in 1989, approximately 30 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Therefore, the evidence of record does not show that there was continuity of symptomatology since service.  The Board notes that the Veteran has not asserted that he has had problems with coccidioidomycosis since service and he first filed a claim for service connection for in 2001, several years following service.  Hence, the record does not show that there was continuity of symptomatology since service.  

Furthermore, the evidence of record does not show a nexus between coccidioidomycosis and service or to a service-connected disability.  There is no medical opinion of record suggesting that coccidioidomycosis is related to any incident or incidents of service or to a service connected disability.  While the Board acknowledges the Veteran's belief that his condition is related to service, including due to radiation exposure, and that lay statements could, in certain circumstances, constitute competent nexus evidence; in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's experiences in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As such, the Board finds the Veteran's statements regarding a nexus between his coccidioidomycosis to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board affords greater probative weight to the advisory opinions.  

Lastly, the Board also acknowledges the Veteran's submission of internet research, treatise evidence and articles to support his claim.  However, the Board finds this evidence to be of little probative value because it is general in nature.  The Court has held that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Board acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks, supra.  Here, the articles submitted by the Veteran did not specifically address coccidioidomycosis.  Thus, the treatise evidence and articles submitted are insufficient to establish the required medical nexus required for service connection.

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show evidence of coccidioidomycosis in service or shortly after service, continuity of symptomatology since service, or a nexus between coccidioidomycosis and service.  The evidence also does not show that coccidioidomycosis was due to exposure to ionizing radiation in service or to a service connected disability.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for coccidioidomycosis including as a result of exposure to ionizing radiation or as secondary to service-connected asbestosis, is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Pulmonary Hypertension

In June 2008, the Veteran was granted service connection for asbestosis.  Based on the foregoing evidence as provided in this opinion, the Board finds that the competent evidence of record shows that pulmonary hypertension was secondary to asbestosis, or interstitial lung disease.  Therefore, service connection is warranted.  

Specifically, the VA treatment records show that the Veteran has a current diagnosis of pulmonary hypertension secondary to chronic interstitial lung disease.  Additionally, the private cardiologist in December 2001 described the Veteran's condition as interstitial pulmonary disease with pulmonary hypertension.  The November 2002 VA examiner provided that the Veteran was diagnosed with pulmonary hypertension, secondary to chronic interstitial lung disease.  The VA examiner also opined that the Veteran's heart disease was not caused by his lung disease other than the pulmonary hypertension.  Lastly, the VHA opinion also provided that asbestosis can cause pulmonary hypertension.  

Clearly, the medical evidence of record shows that pulmonary hypertension was secondary to interstitial lung disease, or asbestosis.  Based on the foregoing, the Board finds that pulmonary hypertension is proximately due to or the result of asbestosis, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  As the Veteran is service connected for asbestosis, as of the June 2008 rating decision, service connection for pulmonary hypertension is also warranted.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for coccidioidomycosis including as a result of exposure to ionizing radiation or as secondary to service-connected asbestosis, is denied.  

Service connection for pulmonary hypertension as secondary to service-connected asbestosis, is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


